 In theMatter ofSHAWNEE MILLING COMPANYandUNITED GRAINPROCESSORS,AFFILIATED WITHA. F. OF L.Case No. C-1978.-Decided October 17,1941Jurisdiction:flour, corn meal, and mill feed manufacturing and selling industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. V. Lee McMahon,for the Board.Mr. Kenneth Abernathy,of Shawnee, Okla., for the respondent.Mr. George A. Koplow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by United Grain Processors, affiliated withA. F. of L., herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theSixteenth Region (Fort Worth, Texas) issued its complaint datedAugust 20, 1941, against Shawnee Milling Company, Shawnee, Okla-homa, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint and notice of hearing were duly servedupon the respondent and the Union.Concerning the unfair labor practices, the complaint alleged in sub-stance, that the respondent by its officers, agents, and employees; fromon or about January 20, 1941, up to and including the date of theissuance of the complaint, interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed to them by the Act,by: seeking information concerning the activities of union members;criticizing employees for becoming or remaining members of theUnion, or for engaging in activities in behalf of said Union; statingto employees that before union organization could be perfected there36 N. L. R. B., No. 36.203 204DECISIONSOF NATIONALLABOR RELATIONS BOARDmight be bloodshed; refusing to have further conversation with em-ployees because of their union membership ; threatening employeeswith discharge and other reprisals if they aided the Union or membersthereof; threatening employees with bodily harm; extracting prom-ises not to join or remain members of the Union; encouraging em-ployees to renounce membership in the Union and promisingpermanent employment to employees not affiliated with the Union;threatening to close down the mill rather than deal with the Union ;and making various other derogatory, threatening, and hostile re-marks concerning the Union and' its members.On September 13, 1941, the respondent filed an answer admittingthe allegations of the complaint with regard to the nature and extentof its business, but denying the allegations of unfair labor practicesand alleging certain affirmative defenses.On September 15, 1941, prior to the scheduled hearing in the case,the respondent and counsel for the Board entered into a stipulation.By letter dated September 24, 1941, counsel for the respondent agreedwith counsel for the Board to change the stipulation by deleting there-from certain words.The stipulation, as changed by this deletion,provides as follows :It is hereby stipulated and agreed by and between ShawneeMilling Company, hereinafter referred to as the Respondent, andV. Lee McMahon, Attorney for the National Labor RelationsBoard of the Sixteenth Region, that :I.Upon a Charge filed by the United Grain Processors affiliatedwith the American Federation of Labor, hereinafter referred to asthe Union, the National Labor Relations Board, hereinafter re-ferred to as the Board, by Edwin A. Elliott, Regional Directorfor the Sixteenth Region, Fort Worth, Texas, acting pursuant toauthority granted in Section 10 (b) of the National Labor Rela-tionsAct, 49 Stat. 449, hereinafter referred to as the Act, andacting pursuant to its Rules and Regulations, Series 2, as amended,issued its Complaint and Notice of Hearing on August 20, 1941,against the Respondent.II.All parties hereto acknowledge service of the Complaintand Notice of Hearing, a copy of the Charge, and a copy of theBoard's Rules and Regulations, Series 2, as amended, and allparties hereto acknowledge the service and filing of the Respond-ent's Answer denying each, every and all allegations of the Com-plaint, and all parties expressly waive further pleadings, hearings,and the making of findings of fact, and conclusions of law by theBoard.III.The Respondent is an Oklahoma corporation, and has itsprincipal office and plant in Shawnee, Oklahoma. SHAWNEE MILLINGCOMPANY205IV. The Respondent is engaged in the manufacture,sale anddistribution of flour, corn meal, dairy feed, poultry feed and othermill feeds under various trade,names.The principal brands are"Shawnee Best" corn meal,"Snow Drift" poultry feed, "Climax"molasses feed,"Shawnee Best" and "Shawnee Chief"flour, theprincipal ingredient is wheat ofwhich approximately eighty-five(85) per cent is, purchased in the State of Oklahoma,and fifteen(15) per cent from the States of Kansas,Texas and Missouri. Itmanufactures flour for bakers and retail purposes and its productsare shipped in interstate commerce by the Respondent to pointsoutside the State of Oklahoma.Products sold in the year 1940by the Respondent were valued in excess of $3,750,000.00, of whichamount approximatelytwo-thirds (2/3)of said goods was deliveredto points outside the State of Oklahoma.V. The.Respondent concedes that its operations affect commercewithin the meaning of Section 2(6) and(7) of the Act.VI. The United Grain Processors affiliated with the AmericanFederation of Labor is a labor organization within the meaningof Section 2 (5) of the Act.VII. This Stipulation, together with the Charge, Complaintand Notice of Hearing,a copy of the Board's Rules and Regula-tions, Series 2, as amended,and the Respondent'sAnswer may befiled with the Chief Trial Examiner of the Board of Washington,D. C., and when so filed shall constitute the entire record in thiscase.VIII.It is further stipulated that upon the entire record inthis case,as set forth in Paragraph VII hereof,an Order,mayforthwith be entered by the Board, providing as follows :1.The Respondent,Shawnee Milling Company, its officers,agents, successors,and assigns will not:(a) In any manner interfere with, restrain,or coerce its em-ployees in the exercise of their right to self-organization, toform, join, or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engagein concerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section 7 ofthe National Labor Relations Act :(b)Discourage membership in the United Grain Processors.affiliated with the American Federation of Labor or any otherlabor organization of its employees by discharging or layingoff or refusing to reinstate any of its employees because of mem-bership or activity in any such labor organization or because ofthe exercise. by any of its employees of their right to engagein concerted activities for the purpose of collectivebargainingor other mutual aid or protection.. 206DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The Respondent, its. officers, agents, successors, and assigns,shall take the following affirmative action to effectuate the poli-cies of the Act.(a)Post immediately in conspicuous places throughout itsplant and maintain for a period of at least sixty (60) consecu-tive days the following Notice :NOTICE TO ALL EMPLOYEES OF SHAWNEE MILLING COMPANYSHAWNEE, OKLAHOMAPursuant to the request of, the National Labor RelationsBoard, this notice is posted :(1)The Company, its officers, agents, foremen, and super-visory employees will not in any manner interfere with, restrainor coerce its employees in the exercise of their rights to self-organization, form, join or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection.(2)The Company, its officers, agents, foremen, and super-visory employees will not discourage membership of its em-ployees in the United Grain Processors, affiliated with theAmerican Federation of Labor, or any other labor organiza-tion by discrimination in regard to hire or tenure of service.(3)All foremen and supervisory employees are directed totake notice of the above directions and to use diligence to seethat the contents are carefully followed; and all foremen andsupervisory employees of the company are hereby instructedthat they must not in any way interfere with the rights of theemployees as set out in paragraph 1.(4)The employees of Shawnee Milling Company are freeto become or remain members of the United Grain Processors,affiliated with the American Federation of Labor, and theShawnee Milling Company will not discriminate against anyemployee in regard to hire or tenure of employment becauseof membership or activity in that organization.(5)The Company will post immediately, maintain, andkeep visible, for a period of at least sixty (60) consecutive daysfrom the date of posting, copies of this notice, on the bulletinboard, and other conspicuous places, at its place of business inShawnee, Oklahoma.SHAWNEE, MILLING COMPANY.BY J. LLOYD FORD,President.Date---------------- SHAWNEE MILLING COMPANY207(b)Notify the Regional Director for the Sixteenth Regionin writing within ten (10) days from the date of this Order,what steps the Respondent has taken to comply herewith.IX. It is further stipulated and agreed that the United StatesCircuit Court of Appeals for the Tenth Circuit may upon appli-cation by the Board enter its decree enforcing the Order of theBoard in the form above set out. The Respondent waives itsright to contest the entry of any such decree and its right to re-ceive notice of the filing of an application for the entry of suchdecree.Provided, that Respondent hereby reserves the right tocontest or deny either before said Board or any Court, any allegedviolation of any order entered by 'the Board, or any decree en-tered by the aforesaid, or any other Court.X. Nothing herein contained shall be constituted or taken asan admission by Respondent of any of the violations of the Actalleged in the aforesaid Complaint and/or Charge.XI. This Stipulation contains the entire agreement betweenthe parties, there being no agreement of any kind, verbal or other-wise, which varies, alters, or adds to this Stipulation.XII. This Stipulation shall be of no force and effect unlessand until approved by the Board.On October 4, 1941, the Board issued an order approving the abovestipulation as changed by the letter of September 24, 1941, makingthe stipulation and letter a part of the record, and; pursuant to Ar-ticle II, Section 36, of National Labor Relations Board Rules andRegulations-Series 2, as amended, transferring the proceeding tothe Board for the purpose of entering a decision and order'pursuantto the provisions of the stipulation as changed.Upon the basis of the above stipulation as changed,and upon theentire record in the case,the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF T1-1E RESPONDENTShawnee Milling Company is an Oklahoma corporation, with itsprincipal office and plant in Shawnee, Oklahoma, where it is engagedin the manufacture,sale, and distribution of flour, cornmeal, dairyfeed, poultry feed and other mill feeds under various trade names.The principal raw material used by the respondent is wheat, of whichapproximately 85 per cent is purchased in the State of Oklahoma,and 15 per cent from outside the State of Oklahoma.During 1940,the respondent's finished products were valued in excess of $3,750,000,of which approximately two-thirds were delivered to points outside 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe State of Oklahoma.The respondent admits thatits operationsaffect commerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, the stipulation asamended; and the entire record in the case, and pursuant to Section1.0 (c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that Shawnee Milling Company, Shawnee,Oklahoma, its officers, agents, successors, and assigns :1.Will not :(a) In any manner interfere with, restrain, or coerce its employeesiiithe exercise of their right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the National Labor RelationsAct.(b)Discourage membership in the United Grain Processors affili-ated with the American Federation of Labor or any other labororganization of its employees by discharging or laying off or refusingto reinstate any of its 'employees because of membership or activityin any such labor organization or because of the exercise by any ofits employees of their right to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.2.Shall take the following affirmative action to effectuate thepolicies of the Act :(a)Post immediately in conspicuous places throughout its plantand maintain for a period of at least, sixty (60) consecutive days thefollowing Notice :NOTICE TO ALL EMPLOYEES OF SHAWNEE MILLING COMPANYSHAWNEE, OKLAHOMAPursuant to the request of the National Labor Relations Board,this notice is posted :(1)The Company, its officers, agents, foremen, and super-visory employees will not in any. manner interfere With, restrainor coerce its employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection. SHAWNEE MILLING COMPANY209(2)The Company, its officers, agents, foremen, and super-visory employees will not discourage membership of its employ-ees in the United Grain Processors, affiliated with the AmericanFederation of Labor, or any other labor organization, by dis-crimination in regard to hire or tenure of service.(3)All foremen and supervisory employees are directed totake notice of the above directions and to use diligence to seethat the contents are carefully followed; and all foremen andsupervisory employees of the company are hereby instructed thatthey must not in any way interfere with the rights of the employ-ees as set out in paragraph 1.(4)The employees of Shawnee Milling Company are free tobecome or remain members of the United Grain Processors, affili-ated with the American Federation of Labor, and the ShawneeMilling Company will not discriminate against any employee inregard to hire or tenure of employment because of membership oractivity in that organization.(5)The Company will post immediately, maintain, and keepvisible, for a period of at least sixty (60) consecutive days from thedate of posting, copies of this notice, on the bulletin board, andother conspicuous places, at its place of business in Shawnee,Oklahoma.SHAWNEE MILLING COMPANY,By J. LLOYD FORD,President.Date ------------------------------------(b)Notify the Regional Director for the Sixteenth Region inwriting within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Order.4331 18-42-vol. 36-15